Citation Nr: 1738798	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include all possible diagnoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 20, 1985, to May 7, 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2016, when the Board denied the Veteran's claim, in part, and referred the remainder to the Agency of Original Jurisdiction (AOJ).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2017, the Court vacated the parts of the Board's May 2016 decision that denied entitlement to service connection for an acquired psychiatric disorder other than post-traumatic disorder (PTSD) and referred the issue of entitlement to service connection for PTSD.  The Court remanded the case to the Board for development consistent with a June 2017 Joint Motion for Remand (JMR). 

The scope of the Veteran's claim for an acquired psychiatric disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Id.  Based on Clemons and the evidence of record, particularly the Veteran's statements regarding his disability, the Board has expanded the claim to include all possible psychiatric diagnoses, as reflected above.




Duty to Assist

With regard to the duty to assist the Veteran in gathering documents related to his competency, the Board notes that the Veteran submitted a request in February 2010 and a motion in November 2010 for the release of "648 pages" of competency trial documents from hearings held June 19, 1994 and April 29, 1996.  In an April 12, 2010, communication, the court indicated that it had submitted everything in the court's file related to competency.  The physician who performed the June 1994 psychiatric examination indicated that those records had been destroyed after 10 years.  Examinations from March 1995 and January 1996 are of record.  A transcript of the January 29, 1996, competency hearing is of record.  Additionally, treatment records, examinations, and recommendations from the Veteran's hospital commitment are of record.

In light of the foregoing, the Board has determined that it has met its duty to assist the Veteran with regard to gathering competency trial documents in support of his claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim to service connect an acquired psychiatric disability, including all possible diagnoses, requires additional development.  He has not been provided a VA examination, which should be achieved for an opinion on whether he meets the criteria for PTSD, or any other diagnosis, and if so, the relationship to service.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

Given the Veteran's statements and his current psychiatric disability, the Board believes a medical opinion is required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for an opinion on whether he meets the diagnostic criteria for PTSD, as well as for any other acquired psychiatric disability.  For all diagnoses, the examiner is then asked whether it is as likely as not (50 percent or greater probability) that the diagnosis is related to service.

In regard to PTSD, the examiner is asked to address the diagnostic criteria in the DSM-V.  The Veteran's post-service treatment records contain occasional references to PTSD, but it is unclear whether he has a current diagnosis or meets all criteria.  If he does, the examiner is then asked whether it is as likely as not that the Veteran suffered personal assault while in service.  An opinion by a medical professional based on a post-service examination can be used to establish the occurrence of such a stressor.  The examiner is asked to review the Veteran's claims files, with special attention to service records, TCMHMR treatment records, and any additional alternative evidence received, to form the opinion.  Finally, the examiner is asked whether PTSD, if diagnosed, is as likely as not related to personal assaults or other incidents in service.

In regard to any other diagnosed acquired psychiatric disability, the examiner is asked whether it is as likely as not related to service. 

All opinions should be accompanied by explanatory rationale that cites to evidence in the record and/or medically accepted theory and research.

2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




